***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    KIRK B. DAVIS ET AL. v. PROPERTY OWNERS
             ASSOCIATION OF MOODUS
                LAKE SHORES, INC.
                    (AC 44707)
                       Prescott, Cradle and Clark, Js.

                                  Syllabus

The plaintiff homeowners sought, inter alia, a judgment declaring that the
   defendant, a property owners association, violated the defendant’s gov-
   erning documents and restrictive covenants by improperly preventing
   the plaintiffs from accessing their driveway. The plaintiffs, whose real
   property abutted a portion of the association’s property, claimed that
   the only means of access from their property to a certain public road
   was via a driveway that was located over a portion of the defendant’s
   property and that the defendants had improperly barricaded the drive-
   way by erecting a fence along the common boundary between the two
   properties. The plaintiffs had previously brought an action in the trial
   court to determine whether the plaintiffs had an easement by implication
   over the defendant’s property. The trial court determined that the plain-
   tiffs had failed to establish an interest in the defendant’s property so
   as to grant an easement and rendered judgment for the defendant, which
   this court affirmed on appeal. Thereafter, the plaintiffs brought the
   present action, and the defendant filed a motion for summary judgment,
   claiming that the plaintiffs’ claims were barred by the doctrine of res
   judicata. The trial court granted the defendant’s motion, and the plaintiffs
   appealed to this court. Held that the trial court did not err in concluding
   that the plaintiffs’ claims in the present action were barred by the
   doctrine of res judicata: the claims asserted in both actions arose out
   of the same series of connected transactions, as both actions concerned
   the same parties, the same property, the ability of the plaintiffs to access
   the road from their residence, and the defendant’s legal capacity to
   construct a barrier between the two properties, and both actions sought
   similar remedies; moreover, although the plaintiffs argued that their
   present claims were separate and distinct from the claims raised in the
   first action, they failed to demonstrate why their present claims could
   not have been brought in the first action and, therefore, the plaintiffs
   had an adequate opportunity to litigate the claims of alleged breach of
   governing documents and deeded rights at the time of the first action
   and their present claims were merely additional legal theories arising
   from the same transaction or nucleus of operative facts; furthermore,
   the combined facts of both actions constituted a single transaction that
   could have formed a convenient unit for the trial court in the first
   action, and their treatment as a unit would not have been unexpected
   by the parties.
         Argued April 11 2022—officially released August 2, 2022

                             Procedural History

   Action for, inter alia, a judgment declaring that the
defendant improperly prevented the plaintiffs from
accessing their driveway in violation of the defendant’s
restrictive covenants and deeded property rights, and
for other relief, brought to the Superior Court in the
judicial district of Middlesex, where the court, Frech-
ette, J., granted the defendant’s motion for summary
judgment and rendered judgment thereon, from which
the plaintiffs appealed to this court. Affirmed.
  Scott W. Jezek, with whom was Deborah L. Barbi,
for the appellants (plaintiffs).
  Troy Bataille, with whom was Sam Westbrook, for
the appellee (defendant).
                         Opinion

   CRADLE, J. In this property dispute action, the plain-
tiffs, Kirk B. Davis and Elyssa J. Davis, appeal from the
summary judgment rendered by the trial court in favor
of the defendant, Property Owners Association of Moo-
dus Lake Shores, Inc. (association). On appeal, the
plaintiffs claim that the court improperly concluded
that the doctrine of res judicata barred the present
action. We affirm the judgment of the trial court.
   The record before the court, including this court’s
decision in Davis v. Property Owners Assn. at Moodus
Lake Shores, Inc., 183 Conn. App. 690, 193 A.3d 1245
(2018), viewed in the light most favorable to the plain-
tiffs as the nonmoving party, reveals the following facts
and procedural history. In 1998, the plaintiffs purchased
a parcel of land located at 38 Hilltop Road in East
Haddam (residence). Id., 695. Although the residence
originally was intended for use as a seasonal property,
between 2002 and 2003, the plaintiffs made significant
renovations to the property in order to convert it into
a year-round dwelling. Id., 695–96. The residence cur-
rently is comprised of a single-family dwelling and
appurtenant garage, as well as a parking area and drive-
way.
   Ownership of the residence includes and is subject
to membership in the association,1 a beachfront associa-
tion created by No. 75-56 of the 1975 Special Acts (S.A.
75-56). The association governs the properties within
its territorial boundaries according to the regulations
and bylaws set forth in S.A. 75-56 (governing docu-
ments), and is charged with ‘‘provid[ing] for the
improvement of the land [within the association], its
maintenance as a residential and resort area and for
the health, comfort, safety protection and convenience
of the inhabitants thereof.’’ S.A. 75-56, § 3.
  In addition to its responsibility as a governing body,
the association also owns certain real property located
within the community. One such parcel directly abuts
the eastern edge of the residence and is improved by
a parking area and community beach area (association
property). Both the residence and the association prop-
erty have frontage on Hilltop Road.
   At the northwest corner of the association property
is a paved parking area, which runs adjacent to the
plaintiffs’ driveway and forms part of a thirty-five foot
common boundary shared with the residence. See
Davis v. Property Owners Assn. at Moodus Lake
Shores, Inc., Superior Court, judicial district of Middle-
sex, Docket No. CV-XX-XXXXXXX-S (February 24, 2016)
(reprinted at 183 Conn. App. 704, 193 A.3d. 1254), aff’d,
183 Conn. App. 690, 193 A.3d. 1245 (2018). The parking
area is situated between the plaintiffs’ driveway and
Hilltop Road, and, following renovation on the resi-
dence, had been used by the plaintiffs as a means of
ingress and egress from their property to Hilltop Road.
Id. As such, the renovated driveway allowed vehicles
to travel over the common boundary and permitted
vehicles to travel in the vicinity of stairs on the associa-
tion property, which provided access to the beach.
Davis v. Property Owners Assn. at Moodus Lake
Shores, Inc., supra, 183 Conn. App. 696. In 2011, as a
means of protecting its property rights and ensuring
the safety of pedestrians using the beach stairs, the
association erected a fence along the common bound-
ary between the residence and the association property.
Id., 696–97. The plaintiffs removed the fence shortly
after it had been installed.
   On January 19, 2012, the plaintiffs filed a ten count
complaint2 against the association seeking, inter alia,
to quiet title to the strip of parking area that provided
access and egress to Hilltop Road; a declaratory judg-
ment establishing an easement over the same; a perma-
nent injunction preventing the association from con-
structing any structure or barrier that would adversely
affect their ability to access and egress the residence;
monetary damages for the malicious erection of a
fence;3 and monetary damages for tortious conduct.4
See generally Davis v. Property Owners Assn. at Moo-
dus Lake Shores, Inc., supra, Superior Court, Docket
No. CV-XX-XXXXXXX-S.
   A bench trial was held between November, 2014,
and September, 2015, at which the parties presented
evidence, including numerous photographic exhibits
depicting the properties at issue, as well as witness
testimony describing the historical use of the associa-
tion parking area. See Davis v. Property Owners Assn.
at Moodus Lake Shores, Inc., supra, 183 Conn. App.
698–99. On February 24, 2016, the court, Domnarski,
J., issued a memorandum of decision rendering judg-
ment in favor of the association on each count of the
operative complaint. Id., 697, 704. Specifically, the court
determined that the plaintiffs had ‘‘failed to establish
an interest in the [association’s] property,’’ so as to
grant an easement by prescription or implication, and
that ‘‘the plaintiffs presented insufficient evidence to
establish that the fence was installed by the association
with the intention to injure the plaintiffs’ enjoyment of
their land.’’ Davis v. Property Owners Assn. at Moodus
Lake Shores, Inc., supra, Superior Court, Docket No.
CV-XX-XXXXXXX-S. The plaintiffs subsequently appealed
to this court, claiming that the trial court improperly
denied their motions in limine that sought to preclude
the association’s experts from testifying and misapplied
the law of easements by failing to grant them an ease-
ment by implication. See Davis v. Property Owners
Assn. at Moodus Lake Shores, Inc., supra, 183 Conn.
App. 691–92. This court affirmed the judgment of the
trial court on July 24, 2018.5 Id., 703–704.
  On August 27, 2018, following the conclusion of litiga-
tion and all potential appeal periods in the first action,
the association sent notice to the plaintiffs via certified
mail that it intended to reinstall the fence along the
boundary between the residence and the association
property. The plaintiffs never responded to the corre-
spondence and, on September 29, 2018, the association
erected a second fence separating the two properties.
   On June 17, 2019, the plaintiffs commenced the pres-
ent action by way of a four count complaint and a
motion for a temporary injunction.6 Count one of the
complaint alleged that the association interfered with
the plaintiffs’ rights and privileges as members of the
association, in violation of S.A. 75-56, by failing either
to remove the fence or to otherwise provide the plain-
tiffs with reasonable access to enter the residence.
Count two alleged that the association breached its
membership contract with the plaintiffs by obstructing
and preventing the plaintiffs from accessing the resi-
dence, thereby imposing an unauthorized sanction and
denying the plaintiffs quiet enjoyment of their property.
Count three claimed that the association wrongfully
restricted the plaintiffs’ use of the association’s com-
mon areas. Count four alleged that the association mali-
ciously erected a structure with the intent to ‘‘annoy,
injure and deprive the plaintiffs of the full and reason-
able use and engagement of [the residence]’’ in violation
of General Statutes § 52-570.7
   On August 7, 2020, the association filed a motion for
summary judgment, arguing that the plaintiffs’ claims
were barred by the doctrine of res judicata. In its memo-
randum of law in support of its motion for summary
judgment, the association contended that (1) the parties
to both actions were the same, (2) the first action was
rendered on the merits, (3) the parties had an adequate
opportunity to litigate the matter fully, and (4) the
claims were the same. Specifically, the association
alleged that the parties had ‘‘already litigated [the] exact
property line [and] fence, and the issues pertinent to
both,’’ and that the plaintiffs’ first three counts, each
of which sounded in breach of contract, could have
been brought in the first action.
   On September 8, 2020, the plaintiffs filed a memoran-
dum of law in opposition to the association’s motion
for summary judgment, in which the plaintiffs argued,
inter alia, that their claims were separate and distinct
from the claims asserted in the first action. Specifically,
the plaintiffs contended that their claims in the first
action, which determined whether the plaintiffs had a
claim of right over association property, arose out of
a different ‘‘factual grouping’’ than their present claims,
which sought, inter alia, to enforce the plaintiffs’ rights
as association members. The court, Frechette, J., heard
argument from both parties on the association’s motion
for summary judgment on January 14, 2021.
  On April 26, 2021, the court granted the association’s
motion for summary judgment. In its memorandum of
decision, the court determined that there was ‘‘no evi-
dence to suggest that the plaintiffs were in any way
precluded from alleging a breach of contract claim or
any other claim against the [association]’’ in the first
action. Accordingly, the court concluded that the plain-
tiffs’ claims were barred by the doctrine of res judicata.
This appeal followed.
   We begin our analysis by setting forth our well estab-
lished standard of review on appeal following a trial
court’s granting of a motion for summary judgment and
the relevant legal principles that govern our resolution
of the plaintiffs’ claim. ‘‘Practice Book § 17-49 provides
that summary judgment shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law. In deciding a motion for summary
judgment, the trial court must view the evidence in the
light most favorable to the nonmoving party. . . . The
courts are in entire agreement that the moving party
. . . has the burden of showing the absence of any
genuine issue as to all the material facts . . . . When
documents submitted in support of a motion for sum-
mary judgment fail to establish that there is no genuine
issue of material fact, the nonmoving party has no obli-
gation to submit documents establishing the existence
of such an issue. . . . Once the moving party has met
its burden, however, the [nonmoving] party must pres-
ent evidence that demonstrates the existence of some
disputed factual issue. . . . Our review of the trial
court’s decision to grant the defendant’s motion for
summary judgment is plenary. . . . On appeal, we
must determine whether the legal conclusions reached
by the trial court are legally and logically correct and
whether they find support in the facts set out in the
memorandum of decision of the trial court.’’ (Internal
quotation marks omitted.) Peterson v. iCare Manage-
ment, LLC, 203 Conn. App. 777, 786, 250 A.3d 720 (2021).
‘‘Summary judgment is appropriate to determine
whether a claim is barred by the doctrine of res judi-
cata.’’ Santorso v. Bristol Hospital, 127 Conn. App. 606,
614, 15 A.3d 1131 (2011), aff’d, 308 Conn. 338, 63 A.3d
940 (2013).
   ‘‘Res judicata, or claim preclusion, express[es] no
more than the fundamental principle that once a matter
has been fully and fairly litigated, and finally decided,
it comes to rest. . . . Generally, for res judicata to
apply, four elements must be met: (1) the judgment
must have been rendered on the merits by a court of
competent jurisdiction; (2) the parties to the prior and
subsequent actions must be the same or in privity; (3)
there must have been an adequate opportunity to litigate
the matter fully; and (4) the same underlying claim must
be at issue. . . . Res judicata bars the relitigation of
claims actually made in the prior action as well as any
claims that might have been made there. . . . Public
policy supports the principle that a party should not
be allowed to relitigate a matter which it already has had
an opportunity to litigate.’’ (Emphasis added; internal
quotation marks omitted.) Peterson v. iCare Manage-
ment, LLC, supra, 203 Conn. App. 787. ‘‘Thus, res judi-
cata prevents reassertion of the same claim regardless
of what additional or different evidence or legal theories
might be advanced in support of it.’’ (Internal quotation
marks omitted.) Wheeler v. Beachcroft, LLC, 320 Conn.
146, 157–58, 129 A.3d 677 (2016).
  On appeal, the parties do not contest the application
of the first three elements, namely, that the first action
was rendered on the merits by a court of competent
jurisdiction, that the parties to both actions are the
same, and that the parties previously had an opportunity
to litigate the matter fully. Rather, the dispute centers
on whether the plaintiffs’ claims in the present action
are the same as those raised in the first action, or
whether the present claims could have been raised in
the first action. The plaintiffs argue that their present
claims, which arise out of their ‘‘rights as [association
members],’’ as set forth in S.A. 75-56, the governing
documents, and the restrictive covenants in their deed
of purchase, are separate and distinct from the claims
raised in the first action, which sought ‘‘determination
of prescriptive rights and adverse possession.’’ Accord-
ingly, they contend that the court improperly deter-
mined that their present claims could have been raised
in the first action. In response, the association argues
that the plaintiffs’ claims arise out of the ‘‘same underly-
ing factual circumstances’’ and, therefore, ‘‘could have
been brought in the first lawsuit.’’ We agree with the
association.
   ‘‘[For] res judicata [to bar] claims that were not actu-
ally litigated in a prior action, the previous and subse-
quent claims must be considered the same for res judi-
cata to apply. . . . To determine whether claims are
the same for res judicata purposes, [our Supreme Court]
has adopted the transactional test. . . . Under the
transactional test, res judicata extinguishes all rights
of the plaintiff to remedies against the defendant with
respect to all or any part of the transaction, or series
of connected transactions, out of which the action
arose. . . . What factual grouping constitutes a trans-
action, and what groupings constitute a series, are to
be determined pragmatically, giving weight to such con-
siderations as whether the facts are related in time,
space, origin, or motivation, whether they form a conve-
nient trial unit, and whether their treatment as a unit
conforms to the parties’ expectations or business under-
standing or usage. . . . [E]ven though a single group
of facts may give rise to rights for several different
kinds of relief, it is still a single cause of action. . . .
In applying the transactional test, we compare the com-
plaint in the [present] action with the pleadings and
the judgment in the earlier action.’’ (Citations omitted;
internal quotation marks omitted.) Wheeler v.
Beachcroft, LLC, supra, 320 Conn. 159–60.
   After closely reviewing the complaint in the present
case, and comparing it against the pleadings and judg-
ment in the first action, we conclude that the claims
asserted in both actions arise out of the same series of
connected transactions and, therefore, are the ‘‘same’’
under the doctrine of res judicata. See Fisk v. BL Cos.,
185 Conn. App. 671, 681–82, 198 A.3d 160 (2018). Indeed,
both actions concern the same parties; the same strip
of association property parking lot separating the resi-
dence from Hilltop Road; the plaintiffs’ ability to access
Hilltop Road from the residence; and the association’s
legal capacity to construct a barrier between the two
properties. Furthermore, both actions seek similar rem-
edies, namely, a court order enjoining the association
from constructing a fence separating the two proper-
ties, or, in the alternative, a declaration that the plain-
tiffs’ enjoy a legal right to cross over and use the associa-
tion property. In particular, the fourth count in the
present action and the fifth count in the first action are
virtually identical; both allege malicious erection of a
structure in violation of § 52-570,8 and seek relief pursu-
ant to General Statutes § 52-480.9
    With regard to the first three counts, although the
plaintiffs did not specifically allege in the first action
that the association violated their rights set forth in the
association’s governing documents and the plaintiffs’
deed of purchase, it is well established that the doctrine
of res judicata ‘‘bars not only subsequent relitigation
of a claim previously asserted, but subsequent relitiga-
tion of any claims relating to the same cause of action
. . . which might have been made. . . . [T]he appro-
priate inquiry with respect to [claim] preclusion is
whether the party had an adequate opportunity to liti-
gate the matter in the earlier proceeding.’’ (Citation
omitted; emphasis in original; internal quotation marks
omitted.) Nipmuc Properties, LLC v. Meriden, 130
Conn. App. 806, 815, 25 A.3d 714, cert. denied, 302 Conn.
939, 28 A.3d 989 (2011), cert. denied, 565 U.S. 1246, 132
S. Ct. 1718, 182 L. Ed. 2d 253 (2012); see also Massey
v. Branford, 119 Conn. App. 453, 469–70, 988 A.2d 370
(‘‘[a] judgment is final not only as to every matter which
was offered to sustain the claim, but also as to any
other admissible matter which might have been offered
for that purpose’’ (emphasis in original; internal quota-
tion marks omitted)), cert. denied, 295 Conn. 921, 991
A.2d 565 (2010).
  It is undisputed that the plaintiffs became association
members in 1998, subject to the governing documents
and restrictive covenants set forth in their deed, when
they purchased the residence from its prior owners. In
fact, as part of their complaint in the first action, the
plaintiffs alleged that they were association members
and submitted into evidence the same governing docu-
ments they now rely on in asserting their present claims.
See Davis v. Property Owners Assn. at Moodus Lake
Shores, Inc., supra, Superior Court, Docket No. CV-
XX-XXXXXXX-S. Accordingly, the plaintiffs’ claims in the
present action, alleging the association’s violation of
S.A. 75-56, governing documents, and deeded rights,
were ripe for adjudication and could have been brought
in the first action. Although the plaintiffs repeatedly
have argued that their present claims are separate and
distinct from the claims raised in the first action, they
have failed to demonstrate why their present claims
could not have been raised during the prior litigation.10
We conclude, accordingly, that the plaintiffs had an
adequate opportunity to litigate the alleged breach of
governing documents and deeded rights claims at the
time of the first action and that their present claims
are merely ‘‘additional . . . legal theories’’ arising from
the same transaction or nucleus of operative facts.
Wheeler v. Beachcroft, supra, 320 Conn. 157. The com-
bined facts of both actions, therefore, constituted a
single transaction that would have formed a convenient
trial unit for the trial court in the first action, and their
treatment as a unit would not have been unexpected
by the parties. See Fernandez v. Mac Motors, Inc., 205
Conn. App. 669, 677, 259 A.3d 1239 (2021). As such, the
court did not err in concluding that the plaintiffs’ claims
in the present action are barred by the doctrine of res
judicata.11
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiffs’ deed of purchase contains certain restrictive covenants,
which limit the plaintiffs’ use of the property in accordance with the associa-
tion’s bylaws and regulations set forth in No. 75-56 of the 1975 Special Acts.
   2
     The plaintiffs’ complaint in the first action contained the following prayer
for relief: ‘‘1. A declaratory judgment determining whether or not the plain-
tiffs have a right of way and/or easement over the land of the . . . associa-
tion; 2. If the plaintiffs have such a right, the extent of permissible use, and
fixing the location of said right of way and/or easement; 3. A judgment
determining the rights of the parties in or to the said northwesterly portion
of the association parcel and settling title thereto in accordance with § 47-
31 of the . . . General Statutes; 4. An order enjoining and restraining the
[association] from maintaining, erecting, constructing or building any fence,
structure or barrier, that would adversely affect the plaintiffs’ ability to
access and egress its property; 5. A mandatory injunction requiring the
[association] to remove any such fence, structure or barrier; 6. Money dam-
ages; 7. An order pursuant to . . . General Statutes § 33-1090 removing
the . . . directors of the association and barring them from serving as
directors for a period of time prescribed by the court; 8. An injunction
against the malicious erection of any structure intended to annoy and injure
the plaintiffs in respect to their use and enjoyment of the premises, pursuant
to . . . General Statutes § 52-480; 9. Attorney’s fees; 10. Such other and
further relief as to equity appertains.’’ Davis v. Property Owners Assn. at
Moodus Lake Shores, Inc., Superior Court, judicial district of Middlesex,
Docket No. CV-XX-XXXXXXX-S.
   3
     The court, Aurigemma J., subsequently granted the defendants’ motion
for nonsuit on ‘‘the portion of count five seeking monetary damages.’’ Davis
v. Property Owners Assn. at Moodus Lake Shores, Inc., supra, 183 Conn.
App. 695.
   4
     Counts six through ten, which alleged, respectively, that the association
and its directors committed intentional infliction of emotional distress, negli-
gent infliction of emotional distress, private nuisance, civil conspiracy, fraud,
and breach of fiduciary duties and authority, were later nonsuited. See Davis
v. Property Owners Assn. at Moodus Lake Shores, Inc., supra, 183 Conn.
App. 694–95.
   5
     The plaintiffs did not seek certification to appeal further.
   6
     In their motion for a temporary injunction, the plaintiffs sought an order
restraining the association, ‘‘its agents, servants, and employees, from erect-
ing any barricade across the plaintiffs’ driveway entrance or restricting
vehicular access to the plaintiffs’ property in any manner until further order
of [the] court.’’ The plaintiffs subsequently withdrew the motion.
   7
     The plaintiffs’ complaint contained the following prayer for relief: ‘‘1. A
declaratory judgment that the [association] has wrongfully violated [S.A.]
75-56 of the . . . state legislature by wrongfully barricading their driveway;
2. A temporary and permanent injunction, pursuant to . . . General Statutes
§ 52-480, ordering the [association] to remove and refrain from installing or
erecting any barricade preventing the plaintiffs from the reasonable use and
access to their driveway; 3. A declaratory judgment that the common areas
of the [association] are dedicated to the use in common of its members,
including the plaintiffs, free from conduct impeding that use and enjoyment;
4. A declaratory judgment of the court that the conduct of the [association]
in erecting a barricade to the plaintiffs’ driveway violates the provisions of
. . . § 52-570; and 5. All such other and further relief as may be available
to the plaintiffs at law or in equity.’’
   8
     General Statutes § 52-570 provides: ‘‘An action may be maintained by
the proprietor of any land against the owner or lessee of land adjacent, who
maliciously erects any structure thereon, with intent to annoy or injure the
plaintiff in his use or disposition of his land.’’
   9
     General Statutes § 52-480 provides: ‘‘An injunction may be granted against
the malicious erection, by or with the consent of an owner, lessee or person
entitled to the possession of land, of any structure upon it, intended to
annoy and injure any owner or lessee of adjacent land in respect to his use
or disposition of the same.’’
   10
      The plaintiffs argue that the present action is analogous to Mierzejewski
v. Laneri, Superior Court, judicial district of Middlesex, Docket No. CV-07-
5003402-S (February 23, 2010), rev’d on other grounds, 130 Conn. App. 306,
23 A.3d 82, cert. denied, 302 Conn. 932, 28 A.3d 344 (2011). In that case,
the trial court concluded that the doctrine of res judicata did not bar the
plaintiff from seeking a determination of the boundary line between his
property and the defendant’s property, where the plaintiff previously had
brought an action seeking to extinguish the defendant’s easement burdening
the plaintiff’s property. See id; see also Mierzejewski v. Brownell, Superior
Court, judicial district of Middlesex, Docket No. CV-XX-XXXXXXX-S (September
15, 2005), aff’d, 102 Conn. App. 413, 925 A.2d 1126, cert. denied, 284 Conn.
917, 931 A.2d 936 (2007). Specifically, the court concluded that Laneri,
‘‘although involving much of the same evidence as presented in the first
proceeding, d[id] not arise out of the ‘same factual grouping’ that formed
the basis of the claims in the first [proceeding]. Accordingly, the claim in
this case is not barred by res judicata.’’ Mierzejewski v. Laneri, supra.
   We find the plaintiffs’ reliance on Laneri to be misguided. In Brownell,
the plaintiff sought unsuccessfully to extinguish the defendant’s easement
over his property. See Mierzejewski v. Brownell, 102 Conn. App. 413, 414,
925 A.2d 1126, cert. denied, 284 Conn. 917, 931 A.2d 936 (2007). After this
court affirmed the trial court’s decision; id.; the plaintiff brought a second
action seeking to clarify and determine the location of that easement. See
Mierzejewski v. Laneri, supra, Superior Court, Docket No. CV-XX-XXXXXXX-
S. Accordingly, although the two actions arose out of a similar factual
setting, they sought different remedies and could not have been maintained
simultaneously. Indeed, there was no reason for the common plaintiff in
both actions to commence an action seeking to clarify the location of the
easement until the court had determined that a valid easement existed.
   In the present case, by contrast, the plaintiffs’ claims concerning the
association’s governing documents and their deeded rights seek the same
remedy as their prior prescriptive easement and quiet title claims, and could
adequately have been brought in the first action. We conclude, therefore,
that the decisions in Brownell and Laneri are distinguishable from the
present action.
   11
      The plaintiffs also claim that the court improperly rendered summary
judgment as a matter of law and, instead, should have considered ‘‘the facts
and circumstances as applied to [the plaintiffs] as members of the . . .
association and balance[d] their respective rights.’’ Specifically, the plaintiffs
contend that the court should have considered how the association’s govern-
ing documents applied to the plaintiffs, as association members, and should
have weighed the plaintiffs’ interest, as year-round residents of the associa-
tion community, against the association’s interest in maintaining a seasonal
community parking lot.
   Although this claim is not entirely clear, we interpret the plaintiffs’ con-
tention as arguing that the court should have considered the merits of their
governing documents and deeded rights claims before disposing of the
action on summary judgment. Indeed, the plaintiffs cite Justice Vertefeuille’s
concurring opinion in our Supreme Court’s decision in Wykeham Rise, LLC
v. Federer, 305 Conn. 448, 478, 486, 52 A.3d 702 (2012), for the proposition
that a ‘‘latent ambiguity’’ involved in the application of a restrictive covenant
creates a question of fact inappropriate for resolution on summary judgment.
What the plaintiffs overlook, however, is that the pertinent legal issue on
summary judgment was whether their claims survived the application of
res judicata, not the extent or application of the association’s governing
documents and restrictive covenants set forth in their deed. To reiterate,
the plaintiffs’ claims concerning their rights as association members were
available to them at the time of the first action. See Nipmuc Properties,
LLC v. Meriden, supra, 130 Conn. App. 815.
   To the extent that the plaintiffs argue that their interest in bringing a just
claim outweighs the interest in finality served by the doctrine of res judicata;
see Powell v. Infinity Ins. Co., 282 Conn. 594, 601–603, 922 A.2d 1073 (2007)
(discussing public policy exception to claim preclusion); we conclude that
the court properly determined that the plaintiffs’ claims were barred. The
plaintiffs had an opportunity to bring their present claims in the first action
and allowing them to proceed would risk undermining the ‘‘doctrine’s under-
lying policies,’’ including the prevention of repetitive litigation and inconsis-
tent judgments. (Internal quotation marks omitted.) Id., 601. We conclude,
accordingly, that the balance of public policy considerations weighs in the
association’s favor.